89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Tom BROWN, Appellant,v.Kenneth McKEE;  United States Marshal's Service, Appellees,Tom BROWN;  Appellant,Byron R. LAWLER;  Lynn Earl Conley;  David Bryan Reed;Jerold Jetton, Jr.;  Lewis Reed;  Benjamin Pavan;Brent May, Plaintiffs,v.Kenneth McKEE, Sheriff, Washington County, Arkansas;  UnitedStates Marshal's Service, Appellees,Tom BROWN;  Appellant,v.Stephen E. BARNETT;  Robert Jackson Bibey;  Ronald Roe;David Bryan Reed;  Lynn Earl Conley;  Brent May;Jerold Jetton, Jr.;  Byron R. Lawler;Terry Tague;  Plaintiffs,Kenneth McKEE, Sheriff Washington County Sheriff'sDepartment, Appellee.
No. 95-2281WA.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 4, 1996.Filed:  June 6, 1996.

Before FAGG, BOWMAN and HANSEN, Circuit Judges.
PER CURIAM.


1
Tom Brown appeals the district court's judgment dismissing his three 42 U.S.C. § 1983 cases involving claims of denial-of-court-access, interference with religious freedom, and jail-cell overcrowding.   Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly dismissed these actions for the reasons stated in the magistrate judge's thorough report.   See 8th Cir.  R. 47B.